       Case 2:16-cv-01081-MJH-CRE Document 403 Filed 03/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN,                                      )
                                                     )
        Plaintiff,                                   )
                          v.                         )    Civil No. 16-1081
                                                     )
TOM WOLF, et. al,                                    )
                                                     )
        Defendants.                                  )

                                                    ORDER

        Before the Court is an appeal, ECF No. 399, filed by Plaintiff Alton D. Brown, requesting

review of the Magistrate Judge’s Memorandum Order, dated March 1, 2021, ECF No. 383,

stating that the Court would take no action on “Plaintiff’s Notice of His Constitutional Challenge

to Pennsylvania Statute 35. P.S. § 10231.1309,” ECF No. 330. Mr. Brown claims that the

Magistrate Judge clearly erred. Mr. Brown erroneously characterizes the Memorandum Order as

“holding that the Plaintiff is not entitled to pain relief from Medical Marijuana .. . .” ECF No.

399, at 1. The “Notice” filed by Mr. Brown is not a request for medical marijuana; it is a

constitutional challenge to a Pennsylvania statute that legalizes medical marijuana but prohibits

prison inmates from being administered medical marijuana. Mr. Brown’s characterization of his

Notice as a challenge to the denial of access to medical marijuana does not change the fact that

his ultimate goal is to have the Pennsylvania statue declared unconstitutional. ECF No. 399, at 4.

The Court is well aware, in Mr. Brown’s words, of his “attempts to obtain access to medical

marijuana,” which he explains is “only an attempt to obtain better pain relief and treatment for

his cancer, cancer and other pains, stress, depression, and other medical issues.”1 ECF No. 399,

at 2 (emphasis in original). However, the Magistrate Judge correctly determined that Mr.


1
  The Court also notes that Mr. Brown’s request for treatment with medical marijuana was, as he notes, raised at the
preliminary injunction hearing. ECF No. 399, at4.
      Case 2:16-cv-01081-MJH-CRE Document 403 Filed 03/25/21 Page 2 of 2




Brown’s “claim challenging the constitutionality of this statute is not an imminent danger claim.”

ECF No. 383, at 2. She therefore properly concluded that the Court would not address the

constitutionality of the Pennsylvania statue in this case. There is no error in the Magistrate

Judge’s decision not to take any action on Mr. Brown’s Notice. The Memorandum Order

appealed from is not clearly erroneous, contrary to law, or an abuse of discretion. Accordingly,

Mr. Brown’s Appeal of the Magistrate Judge’s Memorandum Order is denied.

       IT IS ORDERED this 25th day of March 2021.



                                                      _____
                                                         ________________
                                                         __              _______
                                                                            ____ ____
                                                      _________________________
                                                      Marilyn JJ. Horaan
                                                                  Horan
                                                      United States District Court Judge

cc:    Alton D. Brown, pro se
       DL-4686
       SCI Fayette
       48 Overlook Drive
       LaBelle, PA 15450-1050
       (via U.S. First Class Mail)




                                                 2
